Case 1:21-cr-10120-WGY Document 53 Filed 04/15/21 Page 1 of 7




                                               21cr10120
Case 1:21-cr-10120-WGY Document 53 Filed 04/15/21 Page 2 of 7
Case 1:21-cr-10120-WGY Document 53 Filed 04/15/21 Page 3 of 7
Case 1:21-cr-10120-WGY Document 53 Filed 04/15/21 Page 4 of 7
Case 1:21-cr-10120-WGY Document 53 Filed 04/15/21 Page 5 of 7
Case 1:21-cr-10120-WGY Document 53 Filed 04/15/21 Page 6 of 7
Case 1:21-cr-10120-WGY Document 53 Filed 04/15/21 Page 7 of 7
